DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  21-23, 25, 26, 28-32, 40-45 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Walsh et al (US 6965770).


21. (New) A device comprising:
one or more network communications interfaces (col. 10, ll. 16-32);
one or more microphones (col. 13, ll. 1-5);
one or more processors (co. 13, ll. 48-54); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (col. 14, ll. 10-18), cause the one or more processors to perform acts comprising:
generating, using the one or more microphones, first audio data based at least on speech captured by the one or more microphones (col. 12, ll. 58 – col. 3, l. 5);

receiving, via the one or more network communications interfaces and from the one or more network-based computing devices, a command causing the device to perform an action at a specified time (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16)

22. (New) The device of claim 21, wherein the transmitting comprises transmitting the first audio data to the one or more network-based computing devices for causing the network- based computing devices to perform the automated speech recognition by:
generating first text data corresponding to the first audio data (col. 13, ll. 16-20); and
analyzing the first text data to determine a voice command included in the speech (col. 13, ll. 16-20).

23. (New) The device of claim 21, wherein the receiving the command causing the device to perform the action at the specified time comprises receiving a command causing the device to retrieve second audio data from a network source at or approximately at the specified time (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16).



25. (New) The device of claim 21, wherein the receiving the command causing the device to perform the action at the specified time comprises receiving a command causing the device to transmit a request to a remote service (col. 14, ll. 25-32), wherein the request comprises instructions to provide content to 

26. (New) The device of claim 21, wherein the one or more non-transitory computer- readable media further store computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform an act comprising:
determining occurrence of the specified time (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16); and
performing the action (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16).


28. (New) The device of claim 21, further comprising a speaker, wherein the action comprises outputting second audio data comprising at least one of an audible alert, music (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16), or
synthesized speech.

29. (New) The device of claim 21, further comprising a speaker, wherein the action comprises outputting second audio data embedded in the command (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16).

30. (New) The device of claim 21, the acts further comprising:

receiving user input indicating that the data accurately represents the speech (col. 10, ll. 57-67); and
transmitting, via the one or more network communications interfaces, a confirmation to the one or more network-based computing devices that the data accurately represents the speech (col. 10, ll. 57-67, Figs. 9 and 10).

31. (New) A device comprising:
one or more network communications interfaces (col. 10, ll. 16-32);
one or more microphones (col. 13, ll. 1-5);
one or more processors (col. 13, ll. 48-54); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (col. 14, ll. 10-18), cause the one or more processors to perform acts comprising:
generating, using the one or more microphones, first audio data based at least on speech captured by the one or more microphones (col. 12, ll. 58 – col. 3, l. 5);
transmitting, via the one or more network communications interfaces, the first audio data to one or more network-based computing devices for automated speech recognition of the speech (col. 14, ll. 25-32); and
receiving, via the one or more network communications interfaces and from the one or more network-based computing devices, a command causing the device to perform an action in response to detecting a specified condition (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16).

32. (New) The device of claim 31, wherein the one or more non-transitory computer- readable media further store computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
determining that the specified condition is met (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16); and
performing the action (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16).




40. (New) A method comprising:
generating, using one or more microphones of an audio device, first audio data based at least on speech captured by the one or more microphones (col. 13, ll. 1-5);
transmitting, via one or more network communications interfaces of the audio device, the first audio data to one or more network-based computing devices for automated speech recognition of the speech (col. 14, ll. 25-32);
receiving, via one or more network communications interfaces and from the one or more network-based computing devices, a command instructing the audio device to perform an action at a specified time (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16).


generating first text data corresponding to the first audio data (col. 13, ll. 16-20);
analyzing the first text data to determine a voice command included in the speech (col. 13, ll. 16-20).

42. (New) A method comprising:
generating, using one or more microphones of an audio device, first audio data based at least on speech captured by the one or more microphones and corresponding to speech (col. 12, ll. 58 – col. 3, l. 5);
transmitting, via one or more network communications interfaces of the audio device, the first audio data to one or more network-based computing devices for automated speech recognition of the speech (col. 14, ll. 25-32); and
receiving, via the one or more network communications interfaces from the one or more network-based computing devices, a command instructing the audio device to perform an action in response to detecting a specified condition (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16).

43. (New) The method of claim 42, wherein the specified condition comprises at least one of occurrence of a time of day (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16), occurrence of an environmental condition, or receipt of an error message.

44. (New) The method of claim 42, wherein the specified condition comprises occurrence of an environmental condition that comprises at least one of motion, temperature, or a state of a local device (col. 10, ll. 57-67, Figs. 9 and 10).

45. (New) A method comprising:
receiving, by one or more network-based computing devices, first audio data generated by a device based at least in part on speech captured by one or more microphones associated with the device (col. 12, ll. 58 – col. 3, l. 5);
performing, by the one or more network-based computing devices, automated speech recognition on the first audio data to identify the speech (col. 14, ll. 25-32); and
transmitting, by the network-based computing device and to the device, a command instructing the device to perform an action at least partly in response to detecting a specified condition (song played guaranteed within a predetermined period of time, as in col. 8. ll. 3-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US 6965770) in view of Kummernuss (US 8731456).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Walsh’s music queue system with Kummernuss’ system which identifies songs by URL to allow users to request files in a digital audio storage system using digital communication devices.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US 6965770) in view of Ang (US 7526566).
Regarding claim 27, Ang teaches wherein the first audio data specifies the specified time.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine  Walsh’s queuing system with Ang’s system which allows a specific time to be requested so that a user may hear a specific audio at a specific time.

Allowable Subject Matter
Claim 33, 34, 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21, 30, 40, 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21, 30, 40, 42 of copending Application No. 16775246. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in application 16775246 contain all of the same limitations and some narrower limitations, thus the 16775246.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2655